DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 10/28/2021 and 6/28/2022 are considered.

Claim Objections
4.	Claims 2, 9, and 16 are objected to because of the following informalities:
Claim 2 recites “a second operation” in line 5. This should recite “the second operation” to properly refer back to claim 1. 
Claims 9 and 16 recite similar informalities as claim 2 and are objected to for similar reasons.  
Appropriate correction is required.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 5, claim 5 recites the limitation "the first level" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In regard to claim 6, claim 6 recites “in response to the third operation, controlling the first display area to display the target application program interface”. Claim 6 depends from claim 1 and claim 1 recites “in response to the first operation, controlling the target application program interface to be displayed in a first display area”. It is unclear how a third operation can cause the first display area to display the target application program interface when the target application program interface is already displayed in a first display area. That is, claim 1 indicates that the target application program interface is already displayed in a first display area and therefore it is unclear as to how, in claim 6, a third operation can cause the first display area to display the target application program interface. Accordingly, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regard to claims 12 and 19, claims 12 and 19 recite similar subject matter as claim 5 and therefore are rejected for similar reasons.
In regard to claims 13 and 20, claims 13 and 20 recite similar subject matter as claim 6 and therefore are rejected for similar reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 6, 8, 9, 13, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geithner (US 2013/0339904 A1).

In regard to claim 1, Geithner discloses an application interface display method, applied to a mobile terminal and comprising (Paragraph 0059): 
receiving a first operation performed by a user for a target application program interface, wherein the target application program interface comprises at least one function option; in response to the first operation, controlling the target application program interface to be displayed in a first display area through shrinking (Paragraph 0020, Paragraph 0098, Paragraph 0108 lines 1-2, and Paragraph 0110: circular user interface with a first display area providing selectable options is reduced in size in response to clicking, pinching, etc. operation; AND/OR Paragraph 0016 lines 8-15, Paragraph 0098, Paragraph 0099 lines 1-6, and Paragraph 0101 lines 1-5: circular user interface with a first display area providing selectable options is reduced in size in response to a selection of a first-level user interface object); 
receiving a second operation performed by the user for a target function option in the target application program interface; and displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option; or displaying, in the first display area and the second display area, function options at two adjacent levels of the target function option, respectively; wherein the second display area is an area outside the first display area in a current display interface (Paragraph 0099 lines 1-6 and Paragraph 0102 lines 1-17: selectable option is selected which causes second level options corresponding to the selected option to be displayed in a second display area outside the first display area; AND/OR Paragraph 0102 lines 1-17, Paragraph 0102 lines 33-37, and Paragraph 0103 lines 17-22: another first-level user interface object (one that is currently displayed after the shrinking in response to selecting a first-level user interface object) is selected that causes new second-level circular user interface objects associated with the selected another first-level user interface object to be displayed in a second display area outside the first display area).

In regard to claim 2, Geithner discloses 
wherein the receiving a second operation performed by the user for a target function option in the target application program interface comprises: 
displaying a plurality of level options of the target function option in the first display area (Paragraph 0098 and Paragraph 0108 lines 1-6: multiple selectable options are provided in first display area); 
and receiving a second operation performed by the user for a target level option in the plurality of level options (Paragraph 0099 lines 1-6: one of the options are selected); 
and the displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option comprises: 
displaying a function option at a target level of the target function option in the second display area, wherein the target level is a level corresponding to the target level option (Paragraph 0102 lines 1-17: second level options corresponding to the selected option are displayed in a second display area).

	In regard to claim 6, Geithner discloses wherein after the displaying, in the first display area and the second display area, function options at two adjacent levels of the target function option, respectively, the method further comprises: receiving a third operation performed by the user for a blank position of the second display area; and in response to the third operation, controlling the first display area to display the target application program interface (Paragraph 0051, Paragraph 0111, and Paragraph 0116: a default user interface object can be provided at any location internal or external (therefore including a blank location of the second display area) which causes the state to go back or to a original first layer).

In regard to claims 8, 9, and 13, device claims 8, 9, and 13 correspond generally to method claims 1, 2, and 6, respectively, and recite similar features in device form, and therefore are rejected under the same rationale.

In regard to claims 15, 16, and 20, medium claims 15, 16, and 20 correspond generally to method claims 1, 2, and 6, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geithner (US 2013/0339904 A1) and further in view of Lee (US 2005/0223339 A1).

	In regard to claim 3, while Geithner teaches wherein the second operation is a touch operation on the target function option (Paragraph 0099 lines 1-6); and the displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option, they fail to show the determining a corresponding target level based on repetition times of the touch operation, and displaying a function option at the target level of the target function option in the second display area, as recited in the claims.  Lee teaches a multi-level menu similar to that of Geithner.  In addition, Lee further teaches  
	navigating to lower or higher levels based on repetition times of an operation on an option (Paragraphs 0041 and Paragraph 0043: move to lower level with single selection and move to higher level by selecting predetermined number of times, such as twice).
It would have been obvious to one of ordinary skill in the art, having the teachings of Geithner and Lee before him before the effective filing date of the claimed invention, to modify the wherein the second operation is a touch operation on the target function option; and the displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option taught by Geithner to include the navigating to lower or higher levels based on repetition times of an operation on an option of Lee, in order to obtain wherein the second operation is a touch operation on the target function option; and the displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option comprises: determining a corresponding target level based on repetition times of the touch operation, and displaying a function option at the target level of the target function option in the second display area.  It would have been advantageous for one to utilize such a combination as providing a menu that is more user-friendly and convenient to use, as suggested by Lee (Paragraph 0045).  

In regard to claim 10, device claim 10 corresponds generally to method claim 3 and recites similar features in device form and therefore is rejected under the same rationale.

In regard to claim 17, medium claim 17 corresponds generally to method claim 3 and recites similar features in medium form and therefore is rejected under the same rationale.

8.	Claim(s) 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geithner (US 2013/0339904 A1) and further in view of Cueto et al. (US 2015/0186397 A1).

	In regard to claim 4, while Geithner teaches the second operation and displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option, they fail to show the second operation is a slide operation, determining a corresponding target level based on a slide direction of the slide operation, and displaying a function option at the target level of the target function option in the second display area, as recited in the claims.  Cueto teaches a hierarchical menu similar to that of Geithner.  In addition, Cueto further teaches
	navigating to lower or higher hierarchical levels based on a determined direction of a swipe input on an option (Paragraph 0011, Paragraph 0014, Paragraph 0017 lines 1-3, Paragraph 0027, and Paragraphs 0041). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Geithner and Cueto before him before the effective filing date of the claimed invention, to modify the second operation and displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option taught by Geithner to include the navigating to lower or higher hierarchical levels based on a determined direction of a swipe input on an option of Cueto, in order to obtain wherein the second operation is a slide operation on the target function option; and the displaying, in a second display area, a function option at a level that corresponds to the second operation and that is of the target function option comprises: determining a corresponding target level based on a slide direction of the slide operation, and displaying a function option at the target level of the target function option in the second display area.  It would have been advantageous for one to utilize such a combination as providing an alternative navigation technique that is not complex and unintuitive for users, as suggested by Cueto (Paragraph 0013 lines 8-13 and Paragraph 0014 lines 1-4).

In regard to claim 5, Geithner discloses wherein the target function option comprises M levels, and M is a positive integer; and the determining a corresponding target level comprises: determining that the corresponding target level is an M-th level; or determining that the corresponding target level is the first level (Paragraph 0047). Further, as Cueto teaches navigating to lower or higher hierarchical levels based on a determined direction of a swipe input on an option and Geithner is modified to use the swipe input of Cueto (See rejection of claim 5 which is incorporated herein), the combination of Geithner and Cueto further teaches wherein the target function option comprises M levels, and M is a positive integer; and the determining a corresponding target level based on a slide direction of the slide operation comprises: in a case that the slide direction is a first direction, determining that the corresponding target level is an M-th level; or in a case that the slide direction is a second direction, determining that the corresponding target level is the first level. It would have been advantageous for one to utilize such a combination as providing an alternative navigation technique that is not complex and unintuitive for users, as suggested by Cueto (Paragraph 0013 lines 8-13 and Paragraph 0014 lines 1-4).

In regard to claims 11 and 12, device claims 11 and 12 correspond generally to method claims 4 and 5, respectively, and recite similar features in device form, and therefore are rejected under the same rationale.

In regard to claims 18 and 19, medium claims 18 and 19 correspond generally to method claims 4 and 5, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

9.	Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geithner (US 2013/0339904 A1) and further in view of Hasegawa (US 2012/0030622 A1).

In regard to claim 7, Geithner discloses wherein after the receiving a first operation performed by a user for a target application program interface, the method further comprises: in response to the first operation, displaying at least one function option in the second display area (Paragraph 0099 lines 1-6, Paragraph 0101 lines 1-5, and Paragraph 0102 lines 1-7: second-level objects associated with a selected first-level object are displayed in the second area in response to the selection of the first-level object).
While Geithner teaches in response to the first operation, displaying at least one function option in the second display area, they fail to show the common function option, wherein the common function option is a function option for which access times exceeds preset times, as recited in the claims.  Hasegawa teaches a hierarchical menu similar to that of Geithner.  In addition, Hasegawa further teaches 
displaying an option from a lower level in a higher level when the option is selected more than a predetermined number of times (Paragraph 0071: when an option is selected a predetermined number of times it is moved up in the hierarchy, e.g. from a third level to a second level)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Geithner and Hasegawa before him before the effective filing date of the claimed invention, to modify the in response to the first operation, displaying at least one function option in the second display area taught by Geithner to include the displaying an option from a lower level in a higher level when the option is selected more than a predetermined number of times of Hasegawa, in order to obtain wherein after the receiving a first operation performed by a user for a target application program interface, the method further comprises: in response to the first operation, displaying at least one common function option in the second display area, wherein the common function option is a function option for which access times exceeds preset times.  It would have been advantageous for one to utilize such a combination as reducing the number of buttons the user presses to reach the item the user frequently uses, as suggested by Geithner (Paragraph 0071 lines 14-16).  

In regard to claim 14, device claim 14 corresponds generally to method claim 7 and recites similar features in device form and therefore is rejected under the same rationale.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173